*493Opinion by
Mr. Justice Sterrett:
The only specification of error in which there appears to be any merit is the seventh, in which the allowance of $2,000 commissions to the administrator is complained of as excessive.
In view of all the circumstances connected with the administration, we agree with the learned auditor that $1,600 is a liberal compensation for the services and responsibility of the administrator. That item is, therefore, reduced to that sum, and the difference, $400, added to the fund for distribution.
As to each of the questions involved in the remaining specifications, the opinion of the learned president of the orphans’ court furnishes a satisfactory answer.
Decree reversed at the costs of appellee, and record remitted with instructions to distribute the fund in accordance with the foregoing opinion.